[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a breach of contract case in which the plaintiff, J. J. Linden Associates, Inc. (Linden), sued Gemini, Inc. (Gemini) and two individual defendants, a Stanley J. Gorzelany, Jr., and Connie Gorzelany.
The complaint alleges that the plaintiff agreed to purchase the defendants' employment agency business, and that the defendants breached the agreement by failing to turn over to plaintiff a certain commission that was retained by defendants.
The individual defendants have filed motion #101 to strike claiming that the plaintiff has not stated a claim against them upon which relief can be granted, and therefore that they should "be dropped as defendants."
Practice Book 198 provides that the "exclusive remedy" for misjoinder of parties is a motion to strike, but on its face this complaint states a cause of action for breach of contract. It claimed that the defendants, including the individuals, entered into and then breached a contract.
The defendants may have been able through the use of a request to revise to force the plaintiff to specify the basis for individual liability, but chose not to do so.
Under these circumstances, reference to the contract, which was not a part of the complaint, would be improper. Hence, the motion to strike is denied.
So Ordered.
Dated at Bridgeport, Connecticut this 18th day of June, 1992.
William B. Lewis, Judge